eg gee

AO 245B (Rev 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Manuel'De Jesus Alvarado-Soledad Case Number: 3:19-mj-24640

Daniel Casilla:
Defendant's Attorney

REGISTRATION NO. 92182298

 

 

 

DEC 18 2019
THE DEFENDANT: ,
pleaded guilty to count(s) 1 of Complaint en eERK, U.S. DISTRICT COURT
GHOST RG
(1 was found guilty to count(s) [BY aa wUDEPUTA|

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty o of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s) -
8:1325 TLLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s) ae
L] Count(s) ; . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED O days

EJ Assessment: $10 WAIVED [& Fine: WAIVED |
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. A pein bottle}

RY econ defendant be deported/removed with relative, Kalb Or Ole Z| ~ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, December 18, 2019
Date of Imposition of Sentence

nos LA Pe

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a 3:19-mj-24640

 

 
